                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

BRENNAN CAIN,

       Plaintiff,
v.                                                Case No. 18-12421
                                                  Honorable Victoria A. Roberts
UNIVERSITY OF MICHIGAN, et al.,

     Defendants.
_____________________________/

       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS [ECF No. 4]
          AND DISMISSING THE COMPLAINT WITHOUT PREJUDICE

       Plaintiff Brennan Cain filed this case against the University of Michigan and the

University of Michigan-Dearborn (“Defendants”), alleging three claims: (1) failure to

accommodate in violation of the Americans with Disabilities Act (“ADA”); (2) disability

discrimination in violation of the ADA; and (3) retaliation in violation of the Family and

Medical Leave Act (“FMLA”).

       Defendants move to dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(1),

arguing that Cain’s claims are barred by sovereign immunity under the Eleventh

Amendment to the United States Constitution. The motion is fully briefed.

       Count I and II of the complaint are claims for money damages under Title I of the

ADA; Cain does not seek prospective injunctive relief against any state official.

       In Trustees of the Univ. of Ala. v. Garrett, 531 U.S. 356 (2001), “the U.S.

Supreme Court held that the Eleventh Amendment prohibits state employees from suing

their employers for money damages under Title I of the Americans with Disabilities Act.”

See Nihiser v. Ohio E.P.A., 269 F.3d 626, 627 (6th Cir. 2001). “As a state employee
suing [her] employer under Title I, [Cain’s] Americans with Disabilities Act claim[s] [are]

governed by Garrett” and must be dismissed. See id. at 627-28.

       Cain’s ADA claims are DISMISSED WITHOUT PREJUDICE. See Dillon-Barber

v. Regents of Univ. of Mich., 51 Fed. Appx. 946, 949 (6th Cir. 2002) (citing Freeman v.

Oakland Unified Sch. Dist., 179 F.3d 846, 847 (9th Cir. 1999) (holding that an action

barred by the 11th Amendment must be dismissed without prejudice)).

       Cain does not respond to Defendants’ arguments regarding her FMLA claim.

Therefore, the Court finds Cain abandoned that claim.

       Cain’s FMLA retaliation claims is DISMISSED WITHOUT PREJUDICE.

       In the conclusion of her response, Cain asks to file an amended complaint in the

alternative, or in addition, to denying Defendants’ motion. Plaintiff’s request is denied.

See Kuyat v. BioMimetic Therapeutics, Inc., 747 F.3d 435, 444 (6th Cir. 2014) (“Both

because the plaintiffs did not present an adequate motion and because they did not

attach a copy of their amended complaint, the district court did not abuse its discretion

in refusing to allow the plaintiffs to amend their complaint based on the final sentence of

the plaintiffs' memorandum in opposition.”).

       Defendants’ motion to dismiss [ECF No. 4] is GRANTED. The complaint is

DISMISSED WITHOUT PREJUDICE.

       IT IS ORDERED.

                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge
Dated: November 8, 2018




                                               2
